Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 18, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133245                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 133245
                                                                   COA: 275137
Bay CC: 05-010096-FH;
                                                                           05-010140-FH;
                                                                           05-010144-FH
  JAMES EDWARD WINTERS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2007
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would remand this case for resentencing.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 18, 2007                       _________________________________________
           p0711                                                              Clerk